Citation Nr: 0313542	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  00-22 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for loss of grip 
strength of both hands.

3.  Entitlement to service connection for a sleep disorder.

4.  Entitlement to an initial compensable rating for left 
ankle strain prior to March 6, 2002.

5.  Entitlement to a rating in excess of 10 percent for left 
ankle strain.  

6.  Entitlement to an initial compensable rating for rating 
for right shoulder strain prior to March 6, 2002. 

7.  Entitlement to a rating in excess of 10 percent for right 
shoulder strain. 

8.  Entitlement to an initial compensable rating for 
onychomycosis and/or tinea pedis. 

9.  Entitlement to an initial compensable rating for eczema 
on the left lower lip.

10.  Entitlement to an initial compensable rating for 
urethral stricture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran has alleged active duty from September 1973 to 
September 1977 and from November 1980 to February 1999.  
These dates have not been verified by service personnel 
records although service medical records appear to cover the 
periods in question.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 1999 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Fort Harrison, Montana.  

The Board of Veterans' Appeals (Board) notes that the veteran 
withdrew his claims of entitlement to service connection for 
sinusitis, nodules of the lungs, deviated septum and for an 
increased rating for a fractured left great toe in June 2002.  
Accordingly, the Board finds that these issues are no longer 
within its jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 
528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994); 
38 C.F.R. § 20.204 (2002).

The veteran has raised a claim of entitlement to a rating in 
excess of 10 percent for obsessive-compulsive disorder.  As 
this issue has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate adjudicative 
action.  Godfrey v. Brown, 7 This matter is referred to the 
RO for further consideration.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran is noted to have undergone a hearing before a 
hearing officer held at the RO in January 2002.  A transcript 
of this hearing is associated with the claims file.

Subsequent to this hearing, the veteran submitted a VA form 
I-9 in August 2002 in which he requested a hearing be held 
before a Veterans Law Judge (VLJ) (formerly called Board 
Member) at the RO.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7107 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2002), a hearing on appeal 
will be granted if an appellant expresses a desire to appear 
in person.

Despite the fact that the veteran underwent a RO hearing 
before a hearing officer, he is still entitled to appear at a 
hearing before an ALJ if such hearing was requested when 
submitting a substantive appeal or thereafter.  See 38 C.F.R. 
§§ 20.700, 20.703 (2002).

The request for a Board hearing at the RO is a matter that 
requires remand.  See Chairman's Memorandum No. 01-02-01 
(Jan. 29, 2001) noting one such action warranting remand is 
where an appellant has requested a field hearing, either a 
Travel Board hearing or a local Hearing Officer (Decision 
Review Officer) hearing.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 
3,159, and 3.326(a)).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  In accordance with the veteran's 
request, the RO should take appropriate 
action to schedule him for a Travel Board 
hearing.  A copy of the notice to the 
veteran of the scheduling of the 
hearing(s) and any correspondence from 
the veteran regarding his hearing request 
should be placed in the record.

3.  The appellant should be requested to 
submit any other information, evidence, 
or arguments that may be pertinent to the 
appeal at that time.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



